Title: To George Washington from Patrick Henry, 29 October 1777
From: Henry, Patrick
To: Washington, George



Sir,
Williamsburg, October 29th 1777.

The Regiment of Artillery commanded by Colonel Charles Harrison, is yet in this State. They have been detained here under leave of Congress to do Duty at Portsmouth and York, near which Plaice the Enemy’s Ships of War have been long hovering. At present, seven Men of War & three large Transports or provision Vessels, are in and near Hampton Road. The Troops of the State are so few, that the Defence of our Maritime places will be precarious in the Absence of that Regiment. Militia must in that Case be chiefly depended on, and their Skill in Managing Cannon promises nothing effectual. But, reflecting on the necessity there may be of reinforcing the Army under your Excellency’s Command, I trouble you with this, entreating you will be pleased to tell me whether that Regiment will be a desirable Aid to you. If it is, perhaps Inoculation ought to be set about immediately. With the highest Regard I am Sir Your mo. Obedt Hble Servt

P. Henry

